                      Case 2:20-cv-02367-CFK Document 1 Filed 05/20/20 Page 1 of 11

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                     Eastern District
                                                    __________        of Pennsylvania
                                                                District  of __________

             ESTATE OF DAVID COOK                                    )
        BY DONALD COOK, ADMINISTRATOR                                )
                2645 S. 73rd Street                                  )
              Philadelphia, PA 19153                                 )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                          Civil Action No. 2:20-CV-2367
                                                                     )
            FELICIAN SERVICES, INC.d/b/a                             )
         St. IGNATIUS NURSING AND REHAB                              )
                      CENTER                                         )
               3800 W. Peterson Avenue                               )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) FELICIAN SERVICES, INC.d/b/a
                                           St. IGNATIUS NURSING AND REHAB :
                                           CENTER
                                           3800 W. Peterson Avenue
                                           Chicago IL 60659



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Leonard P. Haberman, Esq.
                                            Identification No.: 80446
                                           1800 JFK Blvd. Suite 1500-A
                                           Philadelphia, PA 19103
                                           lenhaberman@me.com
                                           215.454.6904

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:             05/20/2020
                                                                                          Signature of Clerk or Deputy Clerk
                       Case 2:20-cv-02367-CFK Document 1 Filed 05/20/20 Page 2 of 11

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-CV-2367

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
            Case 2:20-cv-02367-CFK Document 1 Filed 05/20/20 Page 3 of 11



            UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
                                PENNSYLVANIA


               ________ ___________
ESTATE OF DAVID COOK,               :
BY DONALD COOK, ADMINISTRATOR
2645 S. 73rd Street                 :
Philadelphia, PA 19153              :                   No. 2:20-cv-2367
                                    :
                                    :
                                    :
         v.                         :                   JURY OF TWELVE (12) JURORS
                                    :                   DEMANDED
FELICIAN SERVICES, INC.d/b/a
St. IGNATIUS NURSING AND REHAB :
CENTER
3800 W. Peterson Avenue
Chicago IL 60659

 and                                          :
                                              :
JOHN DOES, 2-10                      :
______________________________________

                               COMPLAINT IN CIVIL ACTION

       1.       Plaintiff, THE ESTATE OF DAVID COOK is an estate who resides at the above

captioned address.

       2.       It is alleged and averred that the Philadelphia County Register of Wills has issued

letters testamentary to Donald Cook to administer the Estate of David Cook.

       3.      Defendant, FELICIAN SERVICES, INC.d/b/a St. IGNATIUS NURSING AND REHAB

CENTER (hereinafter referred to as "St. Ignatius"), is a health care facility and/or nursing home

and/or corporation duly organized under the laws of the State of Illinois and whom was licensed

and authorized to conduct and transact business within the Commonwealth of Pennsylvania, with

an address for service at the above-captioned address. Defendants John Does, 2-10 is a

                                                  -1-
             Case 2:20-cv-02367-CFK Document 1 Filed 05/20/20 Page 4 of 11


moniker/fictitious name for individuals and/or entities currently unknown but will be substituted

when known, as affiliated, associated or liable hereunder for the reasons set forth below or

inferred therefrom. Each of these parties are incorporated as Defendants in each and every count

and averment listed above and below.

        4.       This court has subject matter jurisdiction pursuant to 28 U.S. Code § 1332

(diversity jurisdiction); the amount in controversy exceeds $75,000.00. Venue is also properly

laid in this District as the events giving rise to Plaintiff’s claims occurred within this District.

        5.       A professional liability action is being made by Plaintiff against Defendant.

        6.       At all times material hereto, Defendant acted or failed to act by and through their

agents, servants, workmen and/or employees who were then and there acting within the scope of

their authority and course of their employment with Defendant, in furtherance of Defendant’

businesses and on behalf of Defendant. Plaintiff further asserts that said agents were actual and

ostensible.

        7.       At all times material hereto, Defendant acted or failed to act by and through their

agents, servants, workmen and/or employees who were then and there acting within the scope of

their authority and course of their employment with Defendant, in furtherance of Defendant’s

businesses and on behalf of Defendant. Plaintiff further asserts that said agents were actual and

ostensible. At this time, Plaintiff does not know the actual first and last names of many of the

staff members who were responsible for caring for Mr. Cook.

        8.       However, so as to identify with sufficient specificity for defendant to formulate an

Answer, they would be all certified nursing assistants, nurses, physical therapists and

occupational therapists, and the like who were to make sure that decedent didn’t suffer a fall

while in their care.

                                                   -2-
            Case 2:20-cv-02367-CFK Document 1 Filed 05/20/20 Page 5 of 11


       9.       Defendant owed DAVID COOK a duty to possess and exercise that degree of

professional skill, care, and knowledge ordinarily possessed and exercised by and/or required of

practitioners within the health care profession and/or within their field of specialization.

       10.      At all times material hereto, Defendant remained vicariously liable for the acts

and/or omissions of any and all professionals associated with DAVID COOK’s care.

       11.      In the alternative, Defendant were responsible for supervising all actions of

nurses, and/or health care assistants who were in their employ and for that reason, any group that

he was affiliated with, remains vicariously liable for the acts and/or omissions of any and all

professionals associated with DAVID COOK’s care.

       12.      Defendant owed DAVID COOK, a duty to train, employ and retain on their staff,

physicians and/or nurses who possess and exercise that degree of professional skill, care and

knowledge ordinarily possessed and exercised by and/or required of practitioners within the

health care profession and/or within their field of specialization.

       13.      On and before May 20, 2018, DAVID COOK was a resident-patient at

Defendant’ facility. He had several strokes and falls in the past. Hence, defendant knew that

Plaintiff’s decedent was a “fall risk”.

       14.      It is alleged and averred that Plaintiff’s decedent, DAVID COOK, suffered from

advanced mental incapacity and was a fall risk.

       15.      On or about May 20, 2018, while a patient at defendant’s nursing home facility

decedent, DAVID COOK, while unsupervised, did fall causing him serious bodily injury

including a fractured leg in three places that required surgery including the insertion of a

permanent nail in his tibia. Unfortunately, that surgery “failed” which required a second surgery




                                                  -3-
          Case 2:20-cv-02367-CFK Document 1 Filed 05/20/20 Page 6 of 11


to repair the nail and/or correct the initial “failed” surgery. Hence, Mr. Cook had to endure two

surgeries resulting from the fall.

        16.    On or about May 29, 2018, DAVID COOK was transported back to Penn

Medicine because the first surgery had “failed”.

        17.     Defendant was responsible for the proper hiring, training and supervision of all

employees/agents/workmen providing medical and health care and to keep their patients from

harm.

        18.    The care that Defendant and/or their servants and/or employees exercised and

exhibited in regard to decedent, DAVID COOK fell outside acceptable, professional, and

healthcare safety standards and practices.

        19.    On or about May 20, 2018 due to the careless, and negligent actions of the

Defendant, DAVID COOK did suffer serious injuries as a result of negligence by the Defendant,

causing DAVID COOK the injuries that form the basis for this action.

        20.     Defendant undertook and/or assumed a duty to DAVID COOK to render

reasonable, proper, adequate, prompt care and to avoid harm to him, which Defendant breached.

        21.   The aforesaid harm was due solely to the negligence and carelessness of the

Defendant, acting as aforesaid, and was due in no manner whatsoever to any act or failure to act

on the part of DAVID COOK.

        22.    The aforesaid accidents were due solely to the negligence and carelessness of the

Defendant, acting as aforesaid, and was due in no manner whatsoever to any act or failure to act

on the part of DAVID COOK.




                                                -4-
         Case 2:20-cv-02367-CFK Document 1 Filed 05/20/20 Page 7 of 11


       23.     The aforesaid accident was due solely to the negligence and carelessness of the

Defendant, acting as aforesaid, and was due in no manner whatsoever to any act or failure to act

on the part of DAVID COOK.



                                  COUNT I
              PLAINTIFF THE ESTATE OF DAVID COOK, v. DEFENDANT
                         PROFESSIONAL NEGLIGENCE


       24.     Plaintiff, incorporates by reference hereto, all of the allegations contained in the

General Averments, as if they were set forth at length herein.

       25.     The injuries and resulting damages to DAVID COOK, were caused by the direct

and proximate result of the negligence and liability producing conduct of the Defendant, its agents,

ostensible agents, servants, and/or employees. These deviations included the following:

               (a)    failing to have adequate staffing levels at the facility;

               (b)    failing to properly train and/or supervise employees in proper care and/or

                       handling of patients;

               (c)    failing to hire and train competent employees to properly care for patients;

               (d)     failing to have the proper policies and procedures in place to prevent a staff

                       shortage to ensure patients receive proper care;

               (e)    allowing their servants and/or employees care to fall outside acceptable

                       professional and health care safety standards and practices;

               (f)    failing to properly supervise patients suffering from infections;

               (g)    allowing staff to continually improperly supervise medically frail and/or

                       patients with diminished intellectual capacity patients;


                                                 -5-
         Case 2:20-cv-02367-CFK Document 1 Filed 05/20/20 Page 8 of 11


               (h)    failing to provide medical supervision and attention to immobile patients;

               (i)    failing to follow and adhere to federal and state healthcare policies and

                      procedures regarding patient safety and falls including relevant OBRA

                      regulations pertaining to falls and supervision;

               (j)   failing to properly monitor DAVID COOK;

               (k)    failing to supervise DAVID COOK to ensure he was properly secure in his

                      bed and/or wheelchair;

               (l)    failing to monitor the employees with respect to patient supervision and

                      safety;

               (m)    failing to more timely take Mr. Cook to the hospital;

               (n)    allowing Mr. Cook to fall

               (o)    not having proper bed alarms, bed rails, floor mats and other precautions to

                      prevent falls and injuries therefrom all of which violated not only its own

                      policies but also federal regulations pertaining to same.

               (p)    failing to properly chart or document the fall and the reasons for the fall;

               (q)    failing to properly assist Mr. Cook with ambulation when he tried to alight

                      from his wheelchair and/or bed.

       26.     The negligence of the Defendant, through their agents, servants and/or employees

as stated above, increased the risk and was a factor in causing harm and injuries to DAVID

COOK.

       27.      As a result of Defendant negligent conduct, decedent, DAVID COOK had

suffered injuries which were serious and permanent in nature, including, but not limited to: two




                                                -6-
          Case 2:20-cv-02367-CFK Document 1 Filed 05/20/20 Page 9 of 11


fractures of the fibula and a fracture of the tibia resulting in two surgeries. This resulted in Mr.

Cook living in pain for the remainder of his natural life.

       28.     As a further result of Defendant negligent conduct DAVID COOK had been

required to receive and undergo unnecessary medical attention and care and to expend various

sums of money and to incur various expenses, that he was forced to endure in connection with the

additional procedures until his death.

       29.     As a further result of Defendant negligent conduct, DAVID COOK had suffered

medically determinable physical and/or mental impairment, which prevented DAVID COOK from

performing all or substantially all of the material acts and duties that constituted DAVID COOK’s

usual and customary activities prior to the accident.

       30.     As a direct and reasonable result of Defendant negligent conduct, DAVID COOK,

had incurred other financial expenses, which did or had exceed amounts which plaintiff may

otherwise be entitled to recover.

       31.     As a further result of Defendant negligent conduct, DAVID COOK had suffered

severe physical pain, mental anguish and humiliation.

       WHEREFORE, Plaintiff demands judgment against the Defendant, for compensatory

damages including non-economic damages, medical bills and liens.

                                           COUNT II
                                    PLAINTIFF, v DEFENDANT
                                       SURVIVAL ACTION

       32.     Plaintiff incorporates by reference hereto, all of the allegations contained in the

General Averments and Count I, as if they were set forth at length herein.

       33.     Plaintiff brings this survival action on behalf of the estate of the decedent

pursuant to 42 Pa. Cons. Stat. §8302 and 20 Pa.C.S.A. 3373.

                                                  -7-
         Case 2:20-cv-02367-CFK Document 1 Filed 05/20/20 Page 10 of 11


       34.     As a direct and proximate result of Defendant aforesaid acts of negligence,

Defendant is liable to the decedent’s estate for the following damages:

               (a)    Plaintiff’s decedent pain, suffering, and mental anguish between the time

                      of his injuries and the time of his death;

               (b)    Plaintiff’s decedent total estimated future

                      earnings from the time of his death until the end of his natural life

                      expectancy, less the estimated cost of his personal maintenance;

               (c)    Plaintiff’s decedent’s loss of retirement and social

                      security income;

               (d)    Plaintiff’s decedent’s other financial losses

                      suffered as a result of his death;

               (e)    Plaintiff’s decedent’s loss of enjoyment of life; and

               (f)    such other damages as are permissible in a survival action.

       WHEREFORE, Plaintiff, demands judgment against the Defendant, for damages,

including non-economic damages, medical bills and liens.



                                              HABERMAN LAW, P.C.



                                              ______________________
                                              Leonard P. Haberman, Esq.
                                              Identification No.: 80446
                                              1800 JFK Blvd. Suite 1500-A
                                              Philadelphia, PA 19103
                                              lenhaberman@me.com
                                              215.454.6904
                                              Attorney for Plaintiff, The Estate of David Cook


                                                -8-
Case 2:20-cv-02367-CFK Document 1 Filed 05/20/20 Page 11 of 11




                              -9-
